Citation Nr: 0308475	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active military service from October 1991 to 
September 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 RO decision which 
denied service connection for bilateral hearing loss.  In 
December 2000, the Board remanded this matter for additional 
evidentiary development, which has since been completed.


FINDINGS OF FACT

The veteran currently does not have a hearing loss disability 
of either ear under VA standards.


CONCLUSION OF LAW

Claimed bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 
3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from October 1991 to 
September 1996.  At the May 1991 service enlistment 
examination, pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
10
LEFT
15
0
10
15
10

The veteran's discharge examination was performed in June 
1996.  On the audiological evaluation performed at that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
5
0
0
5
0

The audiological report also noted that the veteran had been 
routinely exposed to loud noise during service.  On a report 
of medical history in June 1996, no pertinent problem was 
reported.

In February 1999, a VA audiological examination was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
10
10
20
25
25

Speech recognition scores were not included in the 
examination report.  The report concluded with a diagnosis of 
mild sensorineural hearing loss in the right ear from 3000 to 
4000 hertz.  The veteran's left ear hearing was noted to be 
within normal limits for the frequencies tested.

In June 2001, the RO sent the veteran correspondence 
explaining his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000.  

In August 2002, a VA audiological examination was conducted.  
The report of this examination noted the veteran gave a 
history of some high frequency hearing loss in the military, 
where he served as a cannoneer.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30

Additional findings were not included, since there was a 
problem with dictation of the examination report.    

In December 2002, a VA audiological examination was 
conducted.  The VA examiner noted that the veteran's claims 
file had been reviewed.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
25
20
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
report concluded with a diagnosis of mild sensorineural 
hearing loss at 4000 hertz in the right ear.  Left ear 
hearing was within normal limits for the rating frequencies 
tested, however, the veteran had mild sensorineural hearing 
loss at 6000 through 8000 hertz levels.

II.  Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss.  Through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and the Board's prior remand, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and the veteran has been given a VA examination.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be rebuttably presumed for 
certain chronic diseases, including sensorineural hearing 
loss, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For impaired hearing to be considered a disability for VA 
purposes, the claimant must have a decibel level of 40 or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, or a decibel level of 26 or greater for at least 
three of the above noted frequencies, or a speech recognition 
score under the Maryland CNC Test of less than 94 percent. 38 
C.F.R. § 3.385.

In the present case, there is no medical evidence that the 
veteran had chronic hearing loss of either ear during his 
1991-1996 period of active duty, within the presumptive year 
after service, or at any time since then.  Most importantly, 
the latest audiological test results at the 2002 VA 
examination demonstrate that he does not have a current 
hearing loss disability of either ear under the standards of 
38 C.F.R. § 3.385.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  The current presence of a claimed disability is one 
of the essential requirements for service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  As the veteran 
does not currently have a hearing loss disability of either 
ear under the standards of 38 C.F.R. § 3.385, there is no 
disability for which service connection may be granted.

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


